Voto particular disidente de la
Juez Asociada Señora Na-veira de Rodón,
al cual se une el Juez Asociado Señor Fuster Berlingeri.
En el caso ante nuestra consideración se solicita la re-visión de una resolución emitida por el Tribunal de Cir-cuito de Apelaciones (en adelante el Tribunal de Circuito). El dictamen a su vez revisó una resolución del foro de ins-tancia en relación con dos (2) casos que fueron consolidados por el Tribunal de Circuito. A pesar de que, por la trayec-toria procesal algo accidentada seguida en estos casos, no surge claro del expediente, entendemos que se trata de la revisión de una resolución del tribunal de instancia, no de una sentencia. El recurso apropiado es, por lo tanto, el cer-tiorari, establecido en el Art. 3.002(d)(4) del Plan de Reor-ganización Núm. 1 de la Rama Judicial de 28 de julio de 1994, conocido como la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22i(d)(4). El término para presentarlo es de treinta (30) días, contados desde el archivo en autos de la notificación del dictamen recurrido. Este término es de cumplimiento estricto, pro-*158rrogable sólo cuando medien circunstancias especiales de-bidamente sustentadas en la solicitud de certiorari.
El recurso de certiorari ante nuestra consideración fue presentado el 3 de diciembre de 1998. Un día después, el 4 de diciembre de 1998, el Tribunal de Circuito notificó a las partes una resolución mediante la cual se denegó una mo-ción de reconsideración, oportunamente presentada. Así las cosas, el 11 de diciembre los peticionarios acudieron con una moción informativa en la que nos indicaron que el Tribunal de Circuito ya había resuelto la moción de reconsideración.
Con relación a los casos presentados prematuramente, por estar aún pendiente de resolver ante el Tribunal de Circuito una moción de reconsideración, en Hernández v. Marxuach Const. Co., 142 D.P.R. 492 (1997), expresamos que una vez resuelta la reconsideración por el Tribunal de Circuito, no se reactiva automáticamente el recurso pre-sentado prematuramente ante nos. Añadimos, a manera de dictum, ya que ésta no era la situación procesal que se presentaba en ese caso, que “[s]i la parte aún interesa que revisemos el dictamen del Tribunal de Circuito de Apela-ciones tiene que presentar el recurso apropiado, ya fuere el de certiorari o apelación, dentro de los términos jurisdiccio-nales (o de cumplimiento estricto) provistos en la ley”. No entramos, sin embargo, a discutir la forma en que estos recursos se podían presentar.
Luego de analizar las circunstancias específicas del caso de autos y tomando en consideración nuestra experiencia de más de dos (2) años, examinando recursos presentados al amparo de esta disposición procesal, entendemos que la norma enunciada en este dictum debe flexibilizarse. Es de-cir, debemos ampliar la forma y manera en la cual estos nuevos recursos pueden presentarse sin violar, pero sí ajustando, las reglas procesales actuales, o sea, adaptando los requisitos técnicos a una situación que se nos ha pre-*159sentado y se nos presenta de forma recurrente. Esto evi-tará que los litigantes pierdan el derecho a que su caso se revise en los méritos, por lo que podría denominarse “exce-so de diligencia” mezclada con una dosis de pobre manejo de las reglas apelativas procesales.
Bajo las circunstancias específicas de este caso, donde antes de que transcurrieran los treinta (30) días de cum-plimiento estricto para presentar nuevamente el recurso de certiorari que se había radicado prematuramente, la parte peticionaria presentó una moción informativa que claramente demuestra, tanto su diligencia como su inten-ción de proseguir con el trámite de revisión. Aunque tene-mos que admitir que también refleja algún desconoci-miento técnico de las reglas procesales apelativas, creemos que el caso se debe ver en los méritos.
Debemos interpretar las reglas procesales apelativas de forma flexible. Esto entraña que acojamos la moción infor-mativa presentada como una que tuvo un propósito dual, informar y aunar a ésta, por referencia, el recurso de cer-tiorari previamente presentado y los trámites de perfeccio-namiento realizados en cuanto a éste. Como consecuencia de lo anterior, en esos momentos el recurso quedó adecua-damente presentado y perfeccionado. En otras palabras, lo trataríamos como si el recurso se hubiese presentado de forma completa por segunda vez. No hay nada en las reglas que impida que a un escrito por referencia se le unan do-cumentos que ya constan en el expediente del caso con to-das las consecuencias legales que de ellos surja. Cabe se-ñalar además, que al denegarse la reconsideración de plano, como sucedió en este caso, en nada variaron ni se alteraron los planteamientos y argumentos incluidos en el primer recurso de certiorari que fue prematuramente presentado. Por otra parte, el procedimiento que estamos proponiendo en nada altera el propósito de las reglas de garantizarle el debido proceso de ley a las partes y la orde-*160nada tramitación de los asuntos en los tribunales. Enten-demos que los ajustes que habría que hacer por parte del Tribunal para acoger este trámite no presentan problemas insolubles.
La interpretación flexible de las reglas por la que abo-gamos y el curso de acción que entendemos el Tribunal debe adoptar, evitaría duplicaciones en la presentación de documentos que nada aportan a la solución de los casos y a la consecución de la justicia. Además, le estaríamos insu-flando vida a la norma que siempre debe prevalecer en los foros judiciales de que los casos, de ser posible, se resuel-van en los méritos y que las normas procesales no deben de tener valor por sí solas, no deben cobrar vida propia. Des-pués de todo, éstas sólo son mecanismos o instrumentos auxiliares para la solución justa, rápida y económica de los casos y las controversias.
Por todo lo antes expuesto es que disentimos de la posi-ción que hoy adopta la mayoría del Tribunal de desestimar el recurso presentado por prematuro. La consecuencia de este curso de acción es desastrosa para el peticionario, ya que cualquier recurso presentado en estos momentos esta-ría fuera del término de cumplimiento estricto de treinta (30) días que establece la Ley de la Judicatura de Puerto Rico de 1994, según enmendada.(1)
Como punto adicional, pero no menos importante, no debemos perder de vista que estamos ante un recurso con un voluminoso apéndice. Al evitar la utilización innecesa-ria de papeles, estaríamos contribuyendo, aunque fuere de una forma mínima, a la conservación ecológica de nuestra planeta. En particular, a la conservación de nuestros árbo-les y de nuestro medio ambiente.
*161Por último, quisiéramos hacer constar nuestra gran pre-ocupación sobre el desconocimiento de las reglas procesales apelativas por parte de un número sustancial de letrados que postulan ante este Foro y ante el Tribunal de Circuito. Los expedientes que a diario examinamos están plagados de errores procesales que reflejan esto. En algunos casos la situación es peor, pues el abogado, aim después que se le señala la falta en que ha incurrido, no parece entender la falla ni la forma correcta de proceder.

 De presentarse un recurso en estos momentos con una explicación sobre la tardanza estaríamos dispuestos, siguiendo la misma filosofía procesal, a considerar la razonabilidad de ella y permitir la presentación del recurso y su consideración en los méritos.